Name: Commission Regulation (EU) NoÃ 370/2010 of 29Ã April 2010 fixing the allocation coefficient to be applied to applications for export licences for certain milk products to be exported to the Dominican Republic under the quota referred to in Regulation (EC) NoÃ 1187/2009
 Type: Regulation
 Subject Matter: America;  trade policy;  processed agricultural produce;  tariff policy
 Date Published: nan

 30.4.2010 EN Official Journal of the European Union L 109/3 COMMISSION REGULATION (EU) No 370/2010 of 29 April 2010 fixing the allocation coefficient to be applied to applications for export licences for certain milk products to be exported to the Dominican Republic under the quota referred to in Regulation (EC) No 1187/2009 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1187/2009 of 27 November 2009 laying down special detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards export licences and export refunds for milk and milk products (2), and in particular Article 31(2) thereof, Whereas: (1) Section 3 of Chapter III of Regulation (EC) No 1187/2009 determines the procedure for allocating export licences for certain milk products to be exported to the Dominican Republic under a quota opened for that country. (2) Applications submitted for the 2010/2011 quota year cover quantities greater than those available. As a result, allocation coefficients should be set for the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 The quantities covered by export licence applications for the products referred to in Article 27(2) of Regulation (EC) No 1187/2009 submitted for the period 1 July 2010 to 30 June 2011 shall be multiplied by the following allocation coefficients:  0,631009 for applications submitted for the part of the quota referred to in Article 28(1)(a) of Regulation (EC) No 1187/2009,  0,567088 for applications submitted for the part of the quota referred to in Article 28(1)(b) of Regulation (EC) No 1187/2009. Article 2 This Regulation shall enter into force on 30 April 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 2010. For the Commission, On behalf of the President, Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 318, 4.12.2009, p. 1.